Citation Nr: 1220655	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  11-03 086	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1988 to March 1991.

2.  On November 7, 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeal of entitlement to service connection for bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  An appeal withdrawal is effective when received by the agency of original jurisdiction prior to its transfer to the Board, and thereafter, it is effective when received by the Board.  Id.  

In October 2011 the Veteran's appeal was transferred to the Board.  In November 2011, the appellant's representative indicated that the appellant wished to withdraw his appeal.  

Accordingly, following transfer of an appeal to the Board, a written withdrawal of an appeal is effective when received by the Board prior to promulgation of a decision, the Board does not have jurisdiction to review the appeal and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  


ORDER

The appeal of entitlement to service connection for bilateral hearing loss disability is dismissed.



		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


